Order entered October 16, 2018




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-17-01281-CV

  KENNETH W. MORRISON, RICK ADAMS, AND STONECOAT OF TEXAS, LLC,
                            Appellants

                                              V.

                          JOHN D. PROFANCHIK, SR., Appellee

                     On Appeal from the 416th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 416-02057-2015

                                          ORDER
       Before the Court is appellee’s October 12, 2018 second motion for extension of time to

file brief and appellant’s October 15, 2018 response. We GRANT the motion and ORDER the

brief be filed no later than November 19, 2018. We caution that further extension requests will

be disfavored.


                                                     /s/   DAVID EVANS
                                                           JUSTICE